
	
		II
		112th CONGRESS
		1st Session
		S. 207
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Kohl (for himself,
			 Mrs. Feinstein, Mr. Durbin, Mr.
			 Leahy, Mr. Reid,
			 Mr. Lautenberg, Mrs. Boxer, Mr.
			 Whitehouse, and Ms.
			 Klobuchar) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to enhance the COPS ON THE BEAT grant program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the COPS Improvements Act of
			 2011.
		2.COPS grant improvements
			(a)In generalSection 1701 of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is
			 amended—
				(1)by striking subsection (c);
				(2)by redesignating subsection (b) as
			 subsection (c);
				(3)by striking subsection (a) and inserting
			 the following:
					
						(a)The Office of
				Community Oriented Policing Services
							(1)OfficeThere is within the Department of Justice,
				under the general authority of the Attorney General, a separate and distinct
				office to be known as the Office of Community Oriented Policing Services
				(referred to in this subsection as the COPS Office).
							(2)DirectorThe
				COPS Office shall be headed by a Director who shall—
								(A)appointed by the
				Attorney General; and
								(B)have final
				authority over all grants, cooperative agreements, and contracts awarded by the
				COPS Office.
								(b)Grant authorizationThe Attorney General shall carry out grant
				programs under which the Attorney General makes grants to States, units of
				local government, Indian tribal governments, other public and private entities,
				and multi-jurisdictional or regional consortia for the purposes described in
				subsections (c), (d), (e), and
				(f).
						;
				(4)in subsection (c), as so
			 redesignated—
					(A)in the heading, by striking uses of
			 grant amounts.— and inserting Community policing and crime prevention
			 grants;
					(B)in paragraph (3), by striking , to
			 increase the number of officers deployed in community-oriented
			 policing;
					(C)in paragraph (4), by inserting or
			 train after pay for;
					(D)by striking paragraph (9);
					(E)by redesignating paragraphs (5) through (8)
			 as paragraphs (6) through (9), respectively;
					(F)by inserting after paragraph (4) the
			 following:
						
							(5)award grants to hire school resource
				officers and to establish school-based partnerships between local law
				enforcement agencies and local school systems to combat crime, gangs, drug
				activities, and other problems in and around elementary and secondary
				schools;
							;
				
					(G)by striking paragraph (13);
					(H)by redesignating paragraphs (14), (15), and
			 (16) as paragraphs (13), (14), and (15), respectively;
					(I)in paragraph (15), as so redesignated, by
			 striking and at the end;
					(J)by redesignating paragraph (17) as
			 paragraph (18);
					(K)by inserting after paragraph (15), as so
			 redesignated, the following:
						
							(16)establish and implement innovative programs
				to reduce and prevent illegal drug manufacturing, distribution, and use,
				including the manufacturing, distribution, and use of methamphetamine;
				and
							(17)award enhancing community policing and
				crime prevention grants that meet emerging law enforcement needs, as
				warranted.
							;
				and
					(L)in paragraph
			 (18), as so redesignated, by striking through (16) and inserting
			 through (17);
					(5)by striking subsections (h) and (i);
				(6)by redesignating
			 subsections (j) and (k) as subsections (k) and (l), respectively;
				(7)by redesignating subsections (d) through
			 (g) as subsections (g) through (j), respectively;
				(8)by inserting after subsection (c), as so
			 redesignated, the following:
					
						(d)Troops-to-Cops programs
							(1)In generalGrants made under subsection (b) may be
				used to hire former members of the Armed Forces to serve as career law
				enforcement officers for deployment in community-oriented policing,
				particularly in communities that are adversely affected by a recent military
				base closing.
							(2)DefinitionIn this subsection, former member of
				the Armed Forces means a member of the Armed Forces of the United States
				who is involuntarily separated from the Armed Forces within the meaning of
				section 1141 of title 10, United States Code.
							(e)Community prosecutors programThe Attorney General may make grants under
				subsection (b) to pay for additional community prosecuting programs, including
				programs that assign prosecutors to—
							(1)handle cases from specific geographic
				areas; and
							(2)address counter-terrorism problems,
				specific violent crime problems (including intensive illegal gang, gun, and
				drug enforcement and quality of life initiatives), and localized violent and
				other crime problems based on needs identified by local law enforcement
				agencies, community organizations, and others.
							(f)Technology grantsThe Attorney General may make grants under
				subsection (b) to develop and use new technologies (including interoperable
				communications technologies, modernized criminal record technology, and
				forensic technology) to assist State and local law enforcement agencies in
				reorienting the emphasis of their activities from reacting to crime to
				preventing crime and to train law enforcement officers to use such
				technologies.
						;
				(9)in subsection (g), as so
			 redesignated—
					(A)in paragraph (1), by striking to
			 States, units of local government, Indian tribal governments, and to other
			 public and private entities,;
					(B)in paragraph (2), by striking define
			 for State and local governments, and other public and private entities,
			 and inserting establish; and
					(C)in the first sentence of paragraph (3), by
			 inserting (including regional community policing institutes)
			 after training centers or facilities;
					(10)in subsection (i), as so
			 redesignated—
					(A)by striking subsection (a)
			 the first place that term appears and inserting paragraphs (1) and (2)
			 of subsection (c); and
					(B)by striking in each fiscal year
			 pursuant to subsection (a) and inserting in each fiscal year for
			 purposes described in paragraph (1) and (2) of subsection (c);
					(11)in subsection (j), as so
			 redesignated—
					(A)by striking subsection (a)
			 and inserting subsection (b); and
					(B)by striking the second sentence;
					(12)in subsection (k)(1), as so
			 redesignated—
					(A)by striking subsection (i)
			 and; and
					(B)by striking
			 subsection (b) and inserting subsection (c);
			 and
					(13)by adding at the end the following:
					
						(m)Retention of additional officer
				positionsFor any grant under
				paragraph (1) or (2) of subsection (c) for hiring or rehiring career law
				enforcement officers, a grant recipient shall retain each additional law
				enforcement officer position created under that grant for not less than 12
				months after the end of the period of that grant, unless the Attorney General
				waives, wholly or in part, the retention requirement of a program, project, or
				activity.
						(n)Proportionality
				of awardsThe Attorney
				General shall ensure that the same percentage of the total number of eligible
				applicants in each State receive a grant under this
				section.
						.
				(b)ApplicationsSection 1702 of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–1) is
			 amended—
				(1)in subsection (c)—
					(A)in the matter preceding paragraph (1), by
			 inserting , unless waived by the Attorney General after
			 under this part shall;
					(B)by striking paragraph (8); and
					(C)by redesignating paragraphs (9) through
			 (11) as paragraphs (8) through (10), respectively; and
					(2)by striking subsection (d).
				(c)Renewal of grantsSection 1703 of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–2) is amended to
			 read as follows:
				
					1703.Renewal of grants
						(a)In generalA grant made under this part may be
				renewed, without limitations on the duration of such renewal, to provide
				additional funds, if the Attorney General determines that the funds made
				available to the recipient were used in a manner required under an approved
				application and if the recipient can demonstrate significant progress in
				achieving the objectives of the initial application.
						(b)No cost extensionsNotwithstanding subsection (a), the
				Attorney General may extend a grant period, without limitations as to the
				duration of such extension, to provide additional time to complete the
				objectives of the initial grant
				award.
						.
			(d)Limitation on use of fundsSection 1704 of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–3) is
			 amended—
				(1)in subsection (a), by striking that
			 would, in the absence of Federal funds received under this part, be made
			 available from State or local sources and inserting that the
			 Attorney General determines would, in the absence of Federal funds received
			 under this part, be made available for the purpose of the grant under this part
			 from State or local sources; and
				(2)by striking subsection (c).
				(e)Enforcement ActionsSection 1706 of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–5) is
			 amended—
				(1)in the section heading, by striking
			 Revocation or suspension of
			 funding and inserting Enforcement actions;
			 and
				(2)by striking revoke or
			 suspend and all that follows and inserting take any enforcement
			 action available to the Department of Justice..
				(f)DefinitionsSection 1709(1) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–8(1)) is
			 amended—
				(1)by striking who is
			 authorized and inserting who is a sworn law enforcement officer
			 and is authorized; and
				(2)by inserting , including officers
			 for the Amtrak Police Department before the period at the end.
				(g)Authorization of
			 appropriationsSection
			 1001(a)(11) of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3793(a)(11)) is amended—
				(1)in subparagraph (A), by striking
			 $1,047,119,000 for each of fiscal years 2006 through 2009 and
			 inserting $900,000,000 for each of fiscal years 2012 through
			 2017; and
				(2)in subparagraph (B)—
					(A)in the first sentence—
						(i)by striking 3 percent and
			 inserting 5 percent; and
						(ii)by striking section 1701(d)
			 and inserting section 1701(g); and
						(B)by striking the second sentence and
			 inserting the following: Of the funds available for grants under part Q,
			 not less than $500,000,000 shall be used for grants for the purposes specified
			 in section 1701(c), not more than $150,000,000 shall be used for grants under
			 section 1701(e), and not more than $250,000,000 shall be used for grants under
			 section 1701(f)..
					(h)PurposesSection 10002 of the Public Safety
			 Partnership and Community Policing Act of 1994 (42 U.S.C. 3796dd note) is
			 amended—
				(1)in paragraph (4), by striking
			 development and inserting use; and
				(2)in the matter following paragraph (4), by
			 striking for a period of 6 years.
				(i)COPS Program improvements
				(1)In generalSection 109(b) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3712h(b)) is
			 amended—
					(A)by striking paragraph (1);
					(B)by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively; and
					(C)in paragraph (2), as so redesignated, by
			 inserting , except for the program under part Q of this title
			 before the period.
					(2)Law enforcement computer
			 systemsSection 107 of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3712f)
			 is amended by adding at the end the following:
					
						(c)ExceptionThis section shall not apply to any grant
				made under part Q of this
				title.
						.
				
